DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 17-29 in the reply filed on December 14, 2020 is acknowledged. Claims 17-29 will be examined. 

Specification
The disclosure is objected to because of the following informality: since case 14/355,203 has been patented, applicant is required to update this information in paragraph [0001] of the specification. 
Appropriate correction is required.

Claim Objections
Claim 18 or 19 is objected to because of the following informality: “the oligonucleotide analog” should be “at least about 25% of the universal bases”.
Claim 23 or 24 or 25 is objected to because of the following informality: “oligonucleotide analog” should be “the oligonucleotide analog”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter 
Claims 17-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Item (b) of claim 17 filed on September 27, 2019 contains the limitation “a nanopore adapted to permit passage of the single stranded regions of the nucleic acid molecule and to slow or stop passage of the double stranded regions of the nucleic acid molecule until the oligonucleotide analog is dissociated from the nucleic acid molecule”. Although the specification describes that “[0025] It is known that oligonucleotides can be used to slow the rate at which the nucleic acid passes through the nanopore by the oligonucleotide associating with the nucleic acid strand. With reference to FIG. 1, since double stranded nucleic acid molecules do not pass through the nanopore 101, the passage of a single stranded nucleic acid 102 can be slowed as the portion of the nucleic acid molecule with associated oligonucleotide (which is double stranded at such portions of the nucleic acid, e.g., 103) comes into contact with the nanopore 104. Passage of the nucleic acid through the nanopore can continue after the oligonucleotide is dissociated from the nucleic acid strand 105. In some embodiments, the nanopore is in a membrane 106 that is adjacent to a sensing electrode. The sensing electrode can be coupled to an integrated circuit. [0026] Some embodiments are based on the realization that slowing the rate of nucleic acid passage through the nanopore with oligonucleotides comprising all or nearly all (e.g., greater than 75%) native nucleotides (i.e., A, C, G, T and U) can have certain disadvantages. For example, since oligonucleotides associate in a sequence dependent manner, a large and diverse population of oligonucleotides can be needed to slow the nucleic acid molecule along all portions of its length. Also, sequencing using native oligonucleotides can lead to an inconsistent rate of nucleic acid passage marked by rapid passage punctated by periods of slow passage where oligonucleotides are associated. Some embodiments are based on the unexpected realization that a more continuous rate than afforded by sequencing with native oligonucleotides may be desirable, and such continuously slow rate could be achieved by using oligonucleotides comprising universal bases. In some cases, the rate is constant and/or suitable for identifying individual nucleotide positions of a nucleic acid” (see paragraphs [0025] and [0026] of US 2019/0292591 A1, which is US publication of this instant application), nowhere in the specification describes this limitation recited in claim 17 since the specification does not describe 
that slow passage of the double stranded regions of the nucleic acid molecule to a nanopore is caused by the properties of the nanopore itself. Furthermore, in applicant’s remarks filed on September 27, 2019, applicant does not indicate which parts in the specification support above claim limitation recited in claim 17. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is rejected as vague and indefinite. Since claim 17 only requires that an oligonucleotide analog comprises about 25% universal bases and does not require that oligonucleotide analog can hybridize to a plurality of regions of single stranded nucleic acid molecule, it is unclear why a nucleic acid molecule comprising a plurality of single stranded regions and a plurality of double stranded regions can be formed. Please clarify. 
Claim 26 or 27 recites the limitation “the plurality of oligonucleotide analogs” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “a plurality of oligonucleotide analogs” in claim 17.  Please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(f) he did not himself invent the subject matter sought to be patented.

Claim 17, 21-23, 26, and 28 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Davis et al., (US Patent No. 8,845,8801 B2, priority date: December 22, 2010). 
The applied reference has a common Inventors, Davis RW and Chen RJA, with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding claims 17, 21-23, 26, and 28, Davis et al., teach a system for sequencing a single stranded nucleic acid molecule, the system comprising: (a) a nucleic acid molecule comprising a plurality of single stranded regions and a plurality of double stranded regions, wherein: (a1) the double stranded regions comprise a portion of the single stranded polynucleotide hybridized to an oligonucleotide analog comprising at least about 25% universal bases (eg., a random speed bump pool having 10-base oligonucleotides has 4 universal bases which comprise 40% universal bases, see column 12, second paragraph); and (a2) the single stranded regions comprise portions of the single stranded polynucleotide that are not hybridized to the oligonucleotide analog; (b) a nanopore adapted to permit passage of the single stranded regions of the nucleic acid molecule and to stop passage of the double stranded regions of the nucleic acid molecule until the oligonucleotide analog is dissociated from the nucleic acid molecule; (c) a sensing electrode in proximity to the nanopore such that the sensing electrode is capable of monitoring a current that passes through the nanopore as recited in claim 17 wherein the oligonucleotide analogs further comprise a peptide nucleic acid (PNA), a locked nucleic acid (LNA), a morpholino, or any combination thereof as recited in claim 21, the universal base comprises 5-nitroindole, 3-nitropyrrole, 3-methyl 7-propynyl isocarbostyril (PIM), 3-methyl isocarbostyril (MICS), 5-methyl isocarbostyril (5MICS), or any combination thereof as recited in claim 22, the oligonucleotide analog comprises at least 3 of the universal bases as recited in claim 23, the plurality of oligonucleotide analogs comprises at least one of adenine (A), cytosine (C), guanine (G), thymine (T) and uracil (U) as recited in claim 26, and the nanopore is in a membrane that is adjacent to the sensing electrode as recited in claim 28 (see columns 4, 7,  11, and 12, claims 1-50, and Figures 4 and 5). 
Therefore, Davis et al., teach all limitations recited in claims 17, 21-23, 26, and 28. 

Claim 17, 21-23, 26, and 28 are rejected under pre-AIA  35 U.S.C. 102(f) because the applicant did not invent the claimed subject matter since the patent of Davis et al., does not include an inventor, Geiser T, in this instant application and teaches all limitations recited in claims 17, 21-23, 26, and 28.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis  et al., as applied to claims 17, 21-23, 26, and 28 above, and further in view of Nichols et al., (Nature, 369, 492-493, 1994).
The teachings of Meller et al., have been summarized previously, supra. 
Davis  et al., do not disclose that the oligonucleotide analog comprises at least about 50% of the universal bases as recited in claim 18 and the oligonucleotide analog comprises at least 10 of the universal bases as recited in claim 25. 
Nichols et al., teach a DNA primer having 52.9% of universal bases (9/17, see primer 7 in abstract and Figure 2). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the systems recited in claims 18 and 24 by incorporating 52.9% of universal bases into the oligonucleotide analog taught by Davis et al., such that the oligonucleotide analog comprises at least about 50% of the universal bases and oligonucleotide analog comprises at least 5 of the universal bases in view of the prior arts of Davis et al., and Nichols et al.. One having ordinary skill in the art would have been motivated to do so because Davis et al., have shown that “[A]n example of random speed bump pool comprises oligonucleotides having universal nucleobases which base-pair with all primary nucleobases (A, T, C and G)” (see column 4) while Nichols et al., have shown a DNA primer having 52.9% of universal bases (9/17, see primer 7 in abstract and Figure 2). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the systems recited in claims 18 and 24 by incorporating 52.9% of universal bases into the oligonucleotide analog taught by Davis et al., in view of the prior arts of Davis et al., and Nichols et al., in order to improve duplex stability through base stacking interactions  when the sequence information of the single stranded nucleic acid molecule recited in claim 17 is unavailable or only the peptide sequence data related to the single stranded nucleic acid molecule recited in claim 17 is available (see Nichols et al., abstract). 

Claims 19, 20, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al., in view of Nichols et al., as applied to claims 17, 18, 21-24, 26, and 28 above.
The teachings of Davis et al., and Nichols et al., have been summarized previously, supra. 
Davis et al., and Nichols et al., do not disclose that the oligonucleotide analog comprises at least about 80% of the universal bases as recited in claim 19, the oligonucleotide analog is associated with the single stranded polynucleotide in a sequence-independent manner as recited in claim 20, and oligonucleotide analog comprises at least 10 of the universal bases as recited in claim 25. 
However, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the systems recited in claim 19, 20, and 25 by incorporating 10 universal bases or 80% or more of universal bases into the oligonucleotide analog taught by Davis et al., such that the oligonucleotide analog is associated with the single stranded polynucleotide in a sequence-independent manner in view of the prior arts of Davis et al., and Nichols et al.. One having ordinary skill in the art would have been motivated to do so because Davis et al., have shown that “[A]n example of random speed bump pool comprises oligonucleotides having universal nucleobases which base-pair with all primary nucleobases (A, T, C and G)” (see column 4) while Nichols et al., have shown a DNA primer having 9 universal bases and 52.9% of universal bases (see primer 7 in abstract and Figure 2) and optimizing the numbers of universal bases of the oligonucleotide analog taught by Davis et al., in the absence of convincing evidence to the contrary, would have been obvious to one having ordinary skill in the art at the time the invention was made. One having ordinary skill in the art at the time the invention was made would have been a reasonable expectation of success to make an oligonucleotide analog with different numbers of universal bases by incorporating 10 universal bases or 80% or more of universal bases into the oligonucleotide analog taught by Davis et al., such that the oligonucleotide analog is associated with the single stranded polynucleotide in a sequence-independent manner in view of the prior arts of Davis et al., and Nichols et al..  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive, in the absence of an unexpected result, to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).

Claims 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al., in view of Nichols et al., as applied to claims 17, 21-23, 26, and 28 above, and further in view of Akeson et al., (2014/0034517 A1, priority date: April 4, 2007). 
The teachings of Davis et al., have been summarized previously, supra. 
Davis et al., do not disclose that the sensing electrode is coupled to an integrated circuit as recited in claim 29. 
Regarding claim 29, since Akeson et al., teach a system for sequencing polynucleotides, comprising: (a) arrays of integrated circuits in a large scale array of nanopores, so each element in the array is able to act independently; (b) a digital logic circuit associated with an electrode and a nanopore, that controls and senses a biochemical state of single nucleotide associated; said digital logic circuit for characterizing said polynucleotides, having low latency control of the polynucleotides associated with the nanopore and, at the same time, capable of storing information gathered for retrieval at another time (see claim 14), Akeson et al., disclose that a nanopore comprising a sensing electrode wherein the sensing electrode is coupled to an 
integrated circuit as recited in claim 29. 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the system recited in claim 29 using a nanopore comprising a sensing electrode coupled to an integrated circuit taught by Akeson et al., in view of the prior arts of Davis et al., and Akeson et al.. One having ordinary skill in the art would have been motivated to do so because Akeson et al., have shown a system for sequencing polynucleotides, comprising: (a) arrays of integrated circuits in a large scale array of nanopores, so each element in the array is able to act independently; (b) a digital logic circuit associated with an electrode and a nanopore, that controls and senses a biochemical state of single nucleotide associated; said digital logic circuit for characterizing said polynucleotides, having low latency control of the polynucleotides associated with the nanopore and, at the same time, capable of storing information gathered for retrieval at another time (see claim 14) and 
the simple substitution of one kind of nanopore (ie., the nanopore taught by Davis et al.,) 
from another kind of kind of nanopore (ie., the nanopore taught by Akeson et al.,) during the process of making the system recited in claim 17, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the nanopore taught by Davis et al., and the nanopore taught by Akeson et al., are used for the same purpose (ie., nucleic acid sequencing). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the system recited in claim 29 in view of the prior arts of Davis et al., Nichols et al., and Akeson et al..
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making the obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09.
Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Claims 17, 18, 21-24, and 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meller et al., (US 2013/0203610 A1, priority date: March 30, 2010) in view of Nichols et al.. 
Regarding claims 17, 21, and 26-28, Meller et al., teach a system for sequencing a single stranded nucleic acid molecule, the system comprising: (a) a nucleic acid molecule comprising a plurality of single stranded regions and a plurality of double stranded regions, wherein: (a1) the double stranded regions comprise a portion of the single stranded polynucleotide hybridized to an oligonucleotide analog; and (a2) the single stranded regions comprise portions of the single stranded polynucleotide that are not hybridized to the oligonucleotide analog; (b) a nanopore adapted to permit passage of the single stranded regions of the nucleic acid molecule and to stop passage of the double stranded regions of the nucleic acid molecule until the oligonucleotide analog is dissociated from the nucleic acid molecule; (c) a sensing electrode in proximity to the nanopore (see Figure 9) such that the sensing electrode is capable of monitoring a current that passes through the nanopore as recited in claim 17 wherein the oligonucleotide analogs further comprise a peptide nucleic acid (PNA), a locked nucleic acid (LNA), a morpholino, or any combination thereof as recited in claim 21, the plurality of oligonucleotide analogs comprises at least one of adenine (A), cytosine (C), guanine (G), thymine (T) and uracil (U) as recited in claim 26, the nucleic acid formed by the plurality of oligonucleotide analogs and the single stranded nucleic acid molecule has a melting temperature of at least 30° C (eg., SEQ ID No. 14 has a Tm=4×(GC)+2×(AT)=4×6+2×7=38° C) as recited in claim 27, and the nanopore is in a membrane that is adjacent to the sensing electrode as recited in claim 28 (see paragraphs [0009] to [0011], [0015], [0016], [0019] to [0021], [0027], [0036], [0057], [0075], [0088], [0223], and [0230] to [0235], and Figures 1 and 9). 
Meller et al., do not disclose that the oligonucleotide analog comprises at least about 25% of the universal bases as recited in claim 17, the oligonucleotide analog comprises at least about 50% of the universal bases as recited in claim 18, oligonucleotide analog comprises at least 3 of the universal bases as recited in claim 23,  and oligonucleotide analog comprises at least 5 of the universal bases as recited in claim 24. However, since Meller et al., teach that “[U]niversal base analogues such as 3-nitropyrrole and 5-nitroindole are optionally included in oligonucleotide probes to improve duplex stability through base stacking interactions (see paragraph [0169]), Meller et al., disclose that the universal base comprises 5-nitroindole, 3-nitropyrrole, 3-methyl 7-propynyl isocarbostyril (PIM), 3-methyl isocarbostyril (MICS), 5-methyl isocarbostyril (5MICS), or any combination thereof as recited in claim 22. 
Nichols et al., teach a DNA primer having 9 universal bases and 52.9% of universal bases (see primer 7 in abstract and Figure 2). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the systems recited in claim 17, 18, 23, and 24 by incorporating 9 universal bases or 52.9% of universal bases into the oligonucleotide analog taught by Meller et al., such that the oligonucleotide analog comprises at least about 50% of the universal bases and oligonucleotide analog comprises at least 5 of the universal bases in view of the prior arts of Meller et al., and Nichols et al.. One having ordinary skill in the art would have been motivated to do so because Nichols et al., have shown a DNA primer having 9 universal bases and 52.9% of universal bases (see primer 7 in abstract and Figure 2). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the systems recited in claim 17, 18, 23, and 24 by incorporating 9 universal bases or 52.9% of universal bases into the oligonucleotide analog taught by Meller et al., in view of the prior arts of Meller et al., and Nichols et al., in order to improve duplex stability through base stacking interactions (see Meller et al., paragraph [0169]) when the sequence information of the single stranded nucleic acid molecule recited in claim 17 is unavailable or only the peptide sequence data related to the single stranded nucleic acid molecule recited in claim 17 is available (see Nichols et al., abstract). 

Claims 19, 20, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meller et al., in view of Nichols et al., as applied to claims 17, 18, 21-24, and 26-28 above.
The teachings of Meller et al., and Nichols et al., have been summarized previously, supra. 
Meller et al., and Nichols et al., do not disclose that the oligonucleotide analog comprises at least about 80% of the universal bases as recited in claim 19, the oligonucleotide analog is associated with the single stranded polynucleotide in a sequence-independent manner as recited in claim 20, and oligonucleotide analog comprises at least 10 of the universal bases as recited in claim 25. 
However, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the systems recited in claim 19, 20, and 25 by incorporating 10 universal bases or 80% or more of universal bases into the oligonucleotide analog taught by Meller et al., such that the oligonucleotide analog is associated with the single stranded polynucleotide in a sequence-independent manner in view of the prior arts of Meller et al., and Nichols et al.. One having ordinary skill in the art would have been motivated to do so because Nichols et al., have shown a DNA primer having 9 universal bases and 52.9% of universal bases (see primer 7 in abstract and Figure 2) and optimizing the numbers of universal bases of the oligonucleotide analog taught by Meller et al., in the absence of convincing evidence to the contrary, would have been obvious to one having ordinary skill in the art at the time the invention was made. One having ordinary skill in the art at the time the invention was made would have been a reasonable expectation of success to make an oligonucleotide analog with different numbers of universal bases incorporating 10 universal bases or 80% or more of universal bases into the oligonucleotide analog taught by Meller et al., such that the oligonucleotide analog is associated with the single stranded polynucleotide in a sequence-independent manner in view of the prior arts of Meller et al., and Nichols et al..  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive, in the absence of an unexpected result, to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).

Claims 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meller et al., in view of Nichols et al., as applied to claims 17, 18, 21-24, and 26-28 above, and further in view of Akeson et al.. 
The teachings of Meller et al., and Nichols et al., have been summarized previously, supra. 
Meller et al., and Nichols et al., do not disclose that the sensing electrode is coupled to an integrated circuit as recited in claim 29. 
Regarding claim 29, since Akeson et al., teach a system for sequencing polynucleotides, comprising: (a) arrays of integrated circuits in a large scale array of nanopores, so each element in the array is able to act independently; (b) a digital logic circuit associated with an electrode and a nanopore, that controls and senses a biochemical state of single nucleotide associated; said digital logic circuit for characterizing said polynucleotides, having low latency control of the polynucleotides associated with the nanopore and, at the same time, capable of storing information gathered for retrieval at another time (see claim 14), Akeson et al., disclose that a nanopore comprising a sensing electrode wherein the sensing electrode is coupled to an 
integrated circuit as recited in claim 29. 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the system recited in claim 29 using a nanopore comprising a sensing electrode coupled to an integrated circuit taught by Akeson et al., in view of the prior arts of Meller et al., Nichols et al., and Akeson et al.. One having ordinary skill in the art would have been motivated to do so because Akeson et al., have shown a system for sequencing polynucleotides, comprising: (a) arrays of integrated circuits in a large scale array of nanopores, so each element in the array is able to act independently; (b) a digital logic circuit associated with an electrode and a nanopore, that controls and senses a biochemical state of single nucleotide associated; said digital logic circuit for characterizing said polynucleotides, having low latency control of the polynucleotides associated with the nanopore and, at the same time, capable of storing information gathered for retrieval at another time (see claim 14) and 
the simple substitution of one kind of nanopore (ie., the nanopore taught by Meller et al.,) 
from another kind of kind of nanopore (ie., the nanopore taught by Akeson et al.,) during the process of making the system recited in claim 17, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the nanopore taught by Meller et al., and the nanopore taught by Akeson et al., are used for the same purpose (ie., nucleic acid sequencing). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the system recited in claim 29 in view of the prior arts of Meller et al., Nichols et al., and Akeson et al..
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making the obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09.
Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10, 260,093 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims in this instant application are either anticipated by, or would have been obvious over, the reference claims. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Although claims 17-29 in this instant application are not identical to claims 1-13 of U.S. Patent No. 10, 260,093 B2 and are not directed to a product but a method, claims 1-13 of U.S. Patent No. 10, 260,093 B2 are directed to the same subject matter and fall entirely within the scope of claims 17-29 in this instant application.  In other words, claims 17-29 in this instant application are anticipated by claims 
1-13 of U.S. Patent No. 10, 260, 093 B2. 
Claims 17, 21-23, 26, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 8,845,880 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims in this instant application are either anticipated by, or would have been obvious over, the reference claims. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Although claims 17, 21-23, 26, and 28 in this instant application are not identical to claims 1-50 of U.S. Patent No. 8,845,880 B2 and are not directed to a product but a method, since the content of U.S. Patent No. 8,845,880 B2 teaches that universal bases can be 3-nitropyrrole and 5-nitroindole (see column 7, second paragraph) and a random speed bump pool having 10-base oligonucleotides has 4  universal bases which contains 40%  universal bases (see column 12, second paragraph), claims 1-50 of U.S. Patent No. 8,845,880 B2 are directed to the same subject matter and fall entirely within the scope of claims 17, 21-23, 26, and 28 in this instant application.  In other words, claims 17, 21-23, 26, and 28 in this instant application are anticipated by claims 1-50 of U.S. Patent No. 8,845,880 B2

Conclusion
24.	No claim is allowed. 
25.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 12, 2021